Exhibit 10.6 Consulting Agreement This Consulting Agreement (this “Agreement”) is made as of the 1st day of November 2006, by and among OL Funding, Inc., a Nevada corporation (the “Company”), and Practical Business Concepts, LLC, a Kentucky limited liability company with its principal place of business at 520 S. 4th Street, Suite 400, Louisville, KY 40202 (together with its agents and employees, collectively, the “Consultant”) and is made in light of the following recitals which are a material part hereof. Recitals: A. The Company intends to be mortgage broker, mortgage banking and consumer financing company. B. Consultant is a corporate finance Consultant, experienced with strategic planning, technology implementation and financing of small-cap companies generally.Accordingly, notwithstanding Consultant’s familiarity with securities law, neither Consultant nor the Company desires that Consultant furnish any legal services or legal opinions but only information, evaluation and analysis.Similarly, notwithstanding Consultant’s familiarity with financing small companies, neither Consultant nor the Company desires that Consultant furnish any investment banking services or underwriting but only information, evaluation and analysis. C. Consultant has knowledge and experience to provide such information, evaluation, analysis that the Company believes can assist it in further execution of its business model. D. The Company desires to retain the services of the Consultant regarding its organization and structure and certain financings contemplated as well as the impact of such financings on the functions and operations of the Company as more fully set forth in that confidential Schedule of Services and Deliverables attached hereto as Schedule A which services are incorporated herein by reference and referred to herein as the “Consultant Services” E. Consultant desires to provide the Consultant Services to and consult with the Board of Directors, the officers of the Company, and the administrative staff, and to undertake for the Company, consultations and recommendations in conformity with such Consultant upon the terms and conditions provided herein including but not limited to the compensation promised herein. NOW THEREFORE, for and in consideration of good and valuable consideration, in hand paid, including, but not limited to the mutual promises set forth herein, the receipt and sufficiency of which is acknowledged by each party hereto, the parties hereby agree as follows: 1. Recitals Govern.The parties desire to enter into this Agreement for purposes of carrying out the above recitals and intentions set forth above and this Agreement shall be construed in light thereof. 2. Consulting Services. The Consultant agrees to provide the Consultant Services to the Company during the “Term” (as hereinafter defined). Consultant agrees to provide such information, evaluation and analysis, in accordance with the Consultant Services that will assist in maximizing the effectiveness of Client’s business model both relative to its business model and to its present and contemplated capital structure.The Consultant shall personally provide the Consultant Services and the Company understands that the nature of the services to be provided are part-time and that the Consultant will be engaged in other business and consulting activities during the term of this Agreement. a. Conflicts.The Company waives any claim of conflict and acknowledges that Consultant has owned and continues to own and has consulted with and continues to consult with interests in competitive businesses which might compete but for location. b. Confidential Information. The Consultant agrees that any information received by the Consultant during any furtherance of the Consultant's obligations in accordance with this contract, which concerns the personal, financial or other affairs of the company will be treated by the Consultant in full confidence and will not be revealed to any other persons, firms or organizations. In connection herewith, Consultant and the Company have entered into that Confidentiality Agreement in the form attached hereto as Schedule B. c. Role of Consultant.Consultant shall be available to consult with the Board of Directors, the officers of the Company, and the heads of the administrative staff, at reasonable times, concerning matters pertaining to the organization of the administrative staff, the fiscal policies of the Company, the relationship of the Company with its employees or with any organization representing its employees, and, in general, the important problems of concern in the business affairs of the Company all in fulfillment of the Consultant Services. Consultant shall not represent the Company, its Board of Directors, its officers or any other members of the Company in any transactions or communications nor shall Consultant make claim to do so. d. Liability.With regard to the services to be performed by the Consultant pursuant to this Agreement, the Consultant shall not be liable to the Company, or to anyone who may claim any right due to any relationship with the Company, for any acts or omissions in the performance of services on the part of the Consultant or on the part of the agents or employees of the Consultant, except when said acts or omissions of the Consultant are due to willful misconduct or gross negligence. The Company shall hold the Consultant free and harmless from any obligations, costs, claims, judgments, attorney’s fees, and attachments arising from or growing out of the services rendered to the Company pursuant to the terms of this Agreement or in any way connected with the rendering of services, except when the same shall arise due to the willful misconduct or gross negligence of the Consultant and the Consultant is adjudged to be guilty of willful misconduct or gross negligence by a Court of competent jurisdiction. 63 3. Term. The term of this Agreement shall commence as of the date hereof and shall continue for a period of two (2) years from that date, unless sooner terminated as provided herein.It is understood that this Agreement shall not automatically renew and no obligations to renew are implied notwithstanding continued efforts to fulfill terms and conditions incomplete as of the termination of this Agreement. This Agreement and the duties and obligations of the Consultant may be terminated by either party giving thirty (30) days prior written notice to the other but the compensation and any previously incurred and approved expenses shall be deemed earned by and due to Consultant. 4. Compensation.In consideration of the execution of the Agreement, and the performance of its obligations hereunder, the Company agrees to and does hereby grant, convey and warrant and issue to Purchaser Four Million (4,000,000) shares of common stock of the Company (the “Shares”) which are conveyed as if sold at their par value of $.001 per share, based on an agreed valuation for the work rendered and to be rendered being valued, for purposes herein, as $4,000.00, for which Consultant is deemed to have received same as of the date of execution.The right to receive the Shares at the agreed-upon value and the issuance and delivery of same to the Consultant constitutes the consideration for Consultant’s services.The Shares will not be, prior to delivery to Consultant, registered pursuant to any valid or effective registration statements and the Consultant recognizes any restriction or other limitation under state or Federal securities laws including but not limited to Rule 144 of the Securities Act of 1933 and/or the limitations on manner of sale imposed under the Securities and Exchange Act of 1934.Upon payment for the shares, including delivery of Consultant’s promissory note for the balance due, if any, the Shares shall be “fully paid and non-assessable” and Consultant shall be deemed paid in full for the services required hereunder.The compensation shall not be reduced as a result of coordinated efforts by other consultants and the Company consents to such coordinated efforts. 5. Expenses. The Company shall pay or reimburse the Consultant for all reasonable travel, business and miscellaneous expenses incurred by the Consultant in performing its duties under this Agreement, subject to prior Company approval. 6. Control as to Time and Place and Manner where Services Will Be Rendered, Independent Contractor.Both the Company and the Consultant agree that the Consultant will act as an independent contractor in the performance of its duties under this Agreement. The Consultant will perform most services in accordance with this Agreement at a location and at times chosen at Consultant's discretion. The Company may from time to time request that the Consultant arrange for the services of others but Consultant shall choose and contract with same.Accordingly, the Consultant shall be responsible for payment of all taxes including Federal, state and local taxes arising out of the Consultant's activities in accordance with this Agreement, including by way of illustration but not limitation, Federal and state income tax, Social Security tax, unemployment insurance taxes, and any other taxes or business license fee as required. The Compensation provided herein shall include any and all services of a similar nature provided by Consultant and any parties acting under its supervision, including but not limited to, legal services pertaining to compliance with or pertaining to the sale of securities generally, including but not limited to, the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder, or any state statute, rule, or regulation relating to the sale of securities (collectively, “Securities Laws”).Except as otherwise may be agreed, the Consultant shall at all times be an independent contractor, rather than a co-venturer, agent, employee or representative of the Company. 7. Representations and Warranties.The Company represents and warrants that (i) the shares being issued and/or sold as provided herein are authorized to be issued by the Company; (ii) The Company has full right, power, and corporate authority to execute and enter into this Agreement, and to execute all underlying documents and to bind such entity to the terms and obligations hereto and to the underlying documents and to deliver the interests and consideration conveyed thereby, same being authorized by power and authority vested in the party signing on behalf of the Company; (iii) the Company has and will have full right, power, and authority to sell, transfer, and deliver the shares being issued and/or sold as provided herein; (iv) the Company has no knowledge of any adverse claims affecting the subject shares and there are no notations of any adverse claims marked on the certificates for same; and (v) upon receipt, Consultant or its nominee will acquire the shares being issued and/or sold pursuant to option, free and clear of any security interests, mortgage, adverse claims, liens, or encumbrances of any nature or description whatsoever, subject only to matters of the Securities Laws.In the event that Consultant accepts shares not yet subject to a valid registration statement, Consultant represents and warrants to the Company that he will not at any time sell, exchange, transfer, or otherwise dispose of same under circumstances that would constitute a violation of Securities Laws.Each party acknowledges the creation, modification and/or transfer of securities and represents and warrants to all others that it has reviewed the transaction with counsel and that no registration or representations are required and that all rights of recourse or rescission resulting from such transfer, to the extent permitted by law, are waived and each party represents and warrants to all others that no marketing of securities to the public has occurred. Each of the warranties, representations, and covenants contained in this Agreement by any party thereto shall be continuous and shall survive the delivery of Consultant Services, the Compensation and the termination of this Agreement. 8. Limitation of Services. At no time will Consultant be expected to, or obligated to provide, nor will Consultant provide any services which might otherwise be characterized as investment banking services or subject to any regulation pertaining to brokers or dealers or otherwise requiring any licensing in any aspect of Securities Laws but Consultant may advise as to the provision of such services by others including such analysis of their performance as is permitted under such Securities Laws.The Consultant has been advised, and relies upon the representation, that the Company intends to raise money only by selling its stock to non-United State’s citizens or foreign entities outside the United States in compliance with the Securities Laws and relies on the representation of the Company as to propriety of its actions. 64 9. Arbitration. Any controversy or claim arising out of or relating to this Agreement, or the breach thereof, shall be settled by arbitration in accordance of the rules of the American Arbitration Association, and judgment upon the award rendered by the arbitrator(s) shall be entered in any Court having jurisdiction thereof. For that purpose and the resolution of any other claim hereunder, the parties hereto consent to the jurisdiction and venue of an appropriate Court located in Los Angeles County, State of California.In the event that litigation results from or arises out of this Agreement or the performance thereof, the parties agree to reimburse the prevailing party's reasonable attorney's fees, Court costs, and all other expenses, whether or not taxable by the Court as costs, in addition to any other relief to which the prevailing party may be entitled. In such event, no action shall be entertained by said Court or any Court of competent jurisdiction if filed more than one year subsequent to the date the cause(s) of action actually accrued regardless of whether damages were otherwise as of said time calculable. 10. Notices.All notices, requests, consents, and other communications under this Agreement shall be in writing and shall be mailed by registered or certified mail, postage prepaid, or delivered by Facsimile or delivered personally to the address written above or to such other address of which the addressee shall have notified the sender in writing. Notices mailed in accordance with this section shall be deemed given when mailed. 11. Binding Effect, Assignment and Succession.All covenants and agreements contained in this Agreement by or on behalf of any of the parties hereto shall bind and inure to the benefit of his, her or its respective heirs, personal representatives, successors, and assigns, whether so expressed or not. Except for assignment of the options as provided above, no party to this Agreement may, however, assign his rights hereunder or delegate his obligations hereunder to any other person or entity without the express prior written consent of the other parties hereto. 12. Entire Agreement and Interpretation.This Agreement, including any exhibits and schedules hereto, constitutes and contains the entire agreement of the Company and the Consultant with respect to the provision of Consultant Services and Compensation and supersedes any prior agreement by the parties, whether written or oral. It may not be changed orally but only by an agreement in writing signed by the party against whom enforcement of any waiver, change, modification, extension, or discharge is sought. The waiver of a breach of any term or condition of this Agreement must be in writing and signed by the party sought to be charged with such waiver, and such waiver shall not be deemed to constitute the waiver of any other breach of the same or of any other term or condition of this Agreement.This Agreement shall be construed in accordance with and governed by the laws of the State of California without regard to its rules and laws regarding conflicts of laws and each of the parties hereto irrevocably submit to the exclusive jurisdiction of any California State or United States Federal Court sitting in Los Angeles County, California over any action or proceeding arising out of or relating to this Agreement.The parties hereto further waive any objection to venue in the State of California and any objection to an action or proceeding in the State of California on the basis of forum non conveniens. 13. Miscellaneous.The section headings contained in this Agreement are inserted as a matter of convenience and shall not be considered in interpreting or construing this Agreement.This Agreement may be executed concurrently in two or more counterparts, each of which shall be deemed an original but all of which together shall constitute one and the same instrument.The invalidity or unenforceability of any provision of this Agreement shall not affect the validity or enforceability of the remaining provisions.Time is of the essence of this Agreement and the obligations of the parties hereto. IN WITNESS WHEREOF, the Company and the Consultant have executed this Agreement as of the day and year first written above. Company: Consultant: OL Funding, Inc. Practical Business Concepts, LLC By: By: Bryce Knight, CEO 65 SCHEDULE A TO CONSULTING AGREEMENT Schedule of Services and Deliverables Consultant shall provide the following Strategic Services: 1. Business Development and Planning: Develop an in-depth familiarization with the Corporation's business objectives and bring to its attention potential or actual opportunities that meet those objectives or logical extensions thereof.Alert the Corporation to new or emerging high potential forms of production and distribution that could either be acquired or developed internally.Comment on the Corporation's corporate development including such factors as position in competitive environment, financial performances vs. competition, strategies, operational viability, etc. Identify prospective suitable merger or acquisition partners for the Corporation, perform appropriate diligence investigations with respect thereto, advise the Corporation with respect to the desirability of pursuing such prospects, and assist the Corporation in any negotiations which may ensue therefrom. 2. Corporate Strategic Analysis: Evaluate business strategies and recommend changes where appropriate. 3. Introduction to and Advice Regarding Relationships with Strategic Partners:Arrange introductions to sources of funding in respect of underwritings of private or public issues in such jurisdictions as such broker-dealers or underwriters are authorized to conduct underwriting business. 4. Provide assistance with general public relations and promotion of the Company’s worldwide interests when requested by the Company. 5. Provide research services for the Company with the object of selecting suitable target businesses for potential acquisition, joint venturing, strategic alliances or district investment. 6. Provide general consultancy services relating to any investment banking services provided by others supplemental to the herein mentioned activities provided same are fully in conformity with and permitted under the Securities Laws. 7. Critically evaluate the Corporation's performance in view of its corporate planning and business objectives. 8. Strategic Contacts and formation of Strategic alliances and Introduction to strategic partners and other alliance candidates; 9. Strategic consulting regarding high level product planning, market development, marketing and intellectual property planning; Business development 10. Introduction to prospective customers for the Company's products or services. 11. Review of existing and contemplated financing including lending and convertible debt. The Consultant will consult with the officers and employees of the company concerning matters relating to the management and organization of the company, their financial policies, the terms and conditions of employment, and generally any matter arising out of the business affairs of the Company. 66 Schedule B to Consulting Agreement Confidentiality Agreement This Confidentiality Agreement (hereafter this “Agreement”), made this 1st day of November 2006, by and between OL Funding, Inc., a Nevada corporation (the “Company”), and Practical Business Concepts, LLC, a Kentucky limited liability company with its principal place of business at 520 S. 4th Street, Suite 400, Louisville, KY 40202 (together with its agents and employees, collectively, the “Consultant”).Given that the Company and Consultant each desire to make certain confidential information concerning the Company, its technology, its investments, its processes, its marketing strategies, its capitalization and finances and its business as well as similar confidential information lawfully possessed by the Consultant (collectively, the “Information”) for purposes agreed to be legitimate and the Company and Consultant each agree to hold such Information confidential pursuant to the terms of this Agreement, in consideration of the mutual promises and other good and valuable consideration, the receipt and sufficiency of which is acknowledged and with the intent to be legally bound hereby, the Company and the Consultant agree as follows. 1. The Information includes, but is not limited to, (i) all information on the Company, (ii) any and all data and information given or made available to the Consultant by the Company for evaluation purposes, whether written or in machine-readable form, (iii) any and all of the Company’s and Consultant’s notes, work papers, investigations, studies, computer printouts, and any other work product including electronic data files, regardless of nature containing any such data and information and (iv) all copies of any of the foregoing. 2. The Consultant and Company each understand that the Information is proprietary to the Company and Consultant and each agrees to hold the Information given by the other strictly confidential.The Company and Consultant each agree that the Information shall be used only by the Company and Consultant and only for the purpose of reviewing and evaluating the activities of the Company, and shall not be used for any other purpose or be disclosed to any third party.Neither the Company nor Consultant shall have the right to make copies or hold copies or documents except for reports and notes which have been generated by them, which reports and notes shall be retained for their exclusive use and shall remain confidential. 3. It is understood that this Confidentiality Agreement shall not apply to any information otherwise covered herein (i) which is known to the party against whom the claim of confidentiality is sought prior to the date of the Confidentiality Agreement, (ii) which is disclosed to the Consultant or the Company by a third party who has not directly or indirectly received such Information in violation of an agreement with a party from whom it was received or (iii) which is generally known within the industry. 4. The Company and the Consultant each agree to be fully responsible and liable to the other for any and all damages caused by reason of disclosure of Information in violation of this Confidentiality Agreement by the receiving party or any of its assigns or successors. 5. This Confidentiality Agreement shall be governed by and construed in accordance with the laws of the State of California and shall be enforceable solely by and be for the sole benefit of the Consultant and Company, their successors and assigns. In witness whereof, the Company and the Consultant have executed this Agreement as of the date above. Company:OL Funding, Inc. Consultant:Practical Business Concepts, LLC By: By: Bryce Knight, CEO 67
